Citation Nr: 0925899	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Increased rating for service-connected deviated nasal septum 
with maxillary sinus disease and headaches, currently rated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from September 1980 to May 
1992.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.     


FINDINGS OF FACT

1.	The evidence of record indicates that the Veteran's 
service-connected nasal and sinus disorder had been 
asymptomatic prior to January 24, 2004.  

2.	From January 24, 2004, the evidence of record has 
indicated that the Veteran's service-connected nasal and 
sinus disorder has been productive of frequent non-
incapacitating episodes characterized by headaches, pain, 
discharge, and crusting.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 10 percent, for the 
Veteran's service-connected deviated nasal septum with 
maxillary sinus disease and headaches, had not been met prior 
to January 24, 2004.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Codes 6502, 6513 (2008).

2.	From January 24, 2004, the criteria for a 30 percent 
rating, for the Veteran's service-connected deviated nasal 
septum with maxillary sinus disease and headaches, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Codes 6502, 6513 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim here has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in several letters 
between May 2004 and September 2008.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claim, and of the 
elements of his claim.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  VA advised the Veteran of the respective duties 
of the VA and of the Veteran in obtaining evidence needed to 
substantiate his claim.  And VA requested from the Veteran 
relevant evidence, or information regarding evidence which VA 
should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of 
notice as required under Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not provide complete VCAA notification to the Veteran 
until after the rating decision on appeal here.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice 
must be provided to a claimant before the initial unfavorable 
RO decision); Vazquez-Flores and Dingess/Hartman, both supra. 

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
A February 2009 Supplemental Statement of the Case (SSOC) of 
record readjudicated the Veteran's claim following full 
notification.  See Mayfield, 444 F.3d 1328.  Based on this 
background, the Board finds VA's untimely notice in this 
matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  

II.  The Merits of the Claim for an Increased Rating

In June 1996, the Veteran claimed service connection for 
chronic rhinitis.  In November 1996, RO service connected the 
Veteran for a deviated nasal septum, with left maxillary 
sinus disease.  The RO assigned a 10 percent evaluation 
effective June 4, 1996.  See 38 C.F.R. § 4.97, Diagnostic 
Code (DC) 6502.  

In March 2004, the Veteran filed a claim for increased 
rating.  In the March 2005 rating decision on appeal, the RO 
denied the Veteran's claim, and continued the assigned 10 
percent evaluation.  In the same decision, the RO denied a 
secondary service connection claim for headaches due to the 
service-connected nasal disorder.  See 38 C.F.R. § 3.310 
(2008).  In the subsequent SOC, the RO continued the assigned 
evaluation, and continued to deny service connection for 
headaches.    

In an April 2008 SSOC, the RO service connected the Veteran 
for headaches, reframing the award of service connection to 
include the Veteran's headaches as symptoms of his underlying 
service-connected nasal and sinus disorders.  Again, the RO 
continued the 10 percent evaluation, as it did in a 
subsequent February 2009 SSOC.  

In this decision, the Board must review the evidence of 
record to determine whether a higher rating is warranted at 
any time during the appeal period, which commenced one year 
prior to the Veteran's March 2004 claim for increase.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings); see also 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).    

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.7.  

In this matter, the RO has rated the Veteran under DC 6513-
6502 of 38 C.F.R. § 4.97.  In the assignment of DC numbers, 
hyphenated diagnostic codes may be used.  The number assigned 
to the residual condition on the basis of which the rating is 
determined will generally represent injuries.  Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2008).  See also Tropf v. Nicholson, 20 Vet. 
App. 317 (2006).  

Diagnostic Code 6513 addresses sinusitis.  Under that code, 
ratings of 0, 10, 30, and 50 percent may be assigned.  
Diagnostic Code 6502 addresses deviation of the nasal septum.  
Under that code, a 10 percent rating may be assigned.  See 
38 C.F.R. § 4.97.  
  
As indicated, the RO has already found a 10 percent rating 
warranted here.  The Board will therefore limit its analysis 
to whether a 30 or 50 percent rating has been warranted under 
DC 6513 at any time during the appeal period.  

Under DC 6513, a 30 percent rating is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  This provision further 
states that an incapacitating episode is one that requires 
bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, 
DC 6513.  

The medical evidence of record dated since March 2003 
consists of private and VA treatment records and VA 
compensation examination reports dated in December 2004 and 
March 2008.  This evidence indicates that, while the criteria 
for a 50 percent rating has not been approximated at any time 
during the appeal period, a 30 percent rating has been 
approximated since January 24, 2004.  See 38 C.F.R. § 4.97, 
DC 6513.  

In VA treatment records beginning on January 24, 2004 
"chronic nasal and sinus congestion" is noted.  An April 
2004 otolaryngology note indicated complaints of chronic 
nasal obstruction for which nasal spray was not effective, 
and which notes that the problem was no better after 
septoplasty.  This note also referred to complaints of 
otolagia and pruritis.  An examination of the Veteran's nose 
found nasal dryness, dry mucosa, no mucopus, septum midline, 
turbinate not hypertrophic, with no evidence of infection.  

VA records dated between October 2004 and October 2008 (some 
of which reflect emergency room walk-in treatment) repeatedly 
note the chronic nature of the Veteran's headaches, nausea, 
sinus pain, sinus tenderness, and nasal congestion with 
blood.  The records note thickened erythmeatous mucosa, and 
mucous glands producing thick secretions.  The records also 
reflect the Veteran's complaints that nasal obstruction has 
not been helped by septoplasty, flonase, Claritin, saline 
irrigation, or nasal emollients.  As early as October 2004, 
the Veteran's physician recommended "aggressive" treatment.  

The December 2004 VA physician noted the Veteran's complaint 
that his disorder makes him feel like he has concrete mixture 
in his nose.  The examiner noted the Veteran's complaint that 
beginning in September 2004, his headaches began to be 
severe.  On examination, the examiner noted no discrete 
tenderness over the sinuses.  The examiner noted a midline 
septum, normal nasal mucosa, no obstruction, no exudate, no 
polyps, and intact cranial nerves (II-XII).  The examiner 
noted chronic nasal congestion, and headaches secondary to a 
non-service-connected mastoiditis.  The examiner further 
stated that the Veteran did not have significant sinus 
infection, and that CAT scans of the sinuses have been 
normal.  

The March 2008 VA examiner reviewed the Veteran's relevant 
medical history, noting repeated instances of sinusitis on 
active duty, and noting an October 1996 septoplasty with 
resection of bilateral inferior endomucous turbinates.  The 
examiner noted the Veteran's complaints of dry crusting and 
headaches.  The Veteran reported headaches of about 3-4 per 
month.  He reported experiencing photophobia and phonophobia 
during these headaches which last 30 to 60 minutes.  He 
reported needing quiet space for rest when experiencing his 
headaches.  And the Veteran's stated that he daily used nasal 
spray and a humidifier.  The Veteran indicated that he had 
not sneezed blood or greenish-yellow matter, and indicated 
that he was uncertain of whether he had used antibiotic 
therapy for sinusitis in the past.  The examiner noted a 
March 2008 x-ray, which indicated moderate mucoperiosteal 
thickening in the maxillary sinuses.  The March 2008 VA 
examiner diagnosed the Veteran with deviated nasal septum 
with sinusitis, and with chronic sinus headaches.  The 
examiner specifically stated that the Veteran's headaches 
were symptomatic of his service-connected sinus disorder.  

The Board notes that, while this evidence does not 
demonstrate that the Veteran's disorder has caused 
incapacitating episodes (i.e., requiring bed rest and 
treatment by a physician), the evidence nevertheless 
demonstrates that the disorder has caused repeated non-
incapacitating episodes involving headaches, pain, and 
discharge.  See 38 C.F.R. § 4.97, DC 6513.  As such, the 
Board finds that a 30 percent rating has been warranted here 
since January 24, 2004.  

In finding an increased rating warranted here, the Board 
notes that it has relied on the Veteran's statements 
regarding symptomatology, both in written form, and in his 
hearing before the undersigned.  His statements cannot be 
viewed as medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  But his statements are competent to 
establish the presence of observable symptomatology.   Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a 
disorder may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a claim.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Board finds the Veteran's statements regarding his 
headaches and associated symptoms to be relevant in 
determining an appropriate rating.  Pain and associated 
symptoms such as photophobia and phonophobia are observable 
symptoms.  Moreover, the Board finds credible his claims to 
experiencing regular non-incapacitating episodes 
characterized by headaches and pain.  The March 2008 VA 
report supports his claims, as does the evidence of record 
reflecting emergency room treatment.  

The Board finds a 50 percent rating unwarranted here, 
however.  The evidence does not demonstrate that the Veteran 
underwent radical surgery.  Nor does the record indicate 
"near constant" symptoms.  The medical evidence of record 
shows frequent difficulties, not constant difficulties.  The 
Veteran himself reports 3-4 headaches per month, while the VA 
reports indicate that the Veteran experiences periods of time 
when his disorder is asymptomatic.  

In sum, the Board finds an increased rating to 30 percent 
warranted here, effective January 24, 2004.  But the 
preponderance of the evidence is against an evaluation 
increase in excess of 10 percent prior to January 24, 2004, 
or in excess of 30 percent from then.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (an appellant is presumed to be 
seeking the maximum available benefit even where an increase 
is granted during the appeal period).  The benefit-of-the-
doubt rule does not apply therefore to any claim for an 
additional increase beyond that granted in this decision.  As 
such, any such claim for increase must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.	A disability rating in excess of 10 percent, for the 
Veteran's service-connected deviated nasal septum with 
maxillary sinus disease and headaches, is denied prior to 
January 24, 2004.    

2.	A disability rating of 30 percent, for the Veteran's 
service-connected deviated nasal septum with maxillary sinus 
disease and headaches, is granted beginning January 24, 2004, 
subject to the law and regulations controlling the award of 
monetary benefits.  




______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


